MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                       May 21 2018, 6:57 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brandon E. Murphy                                       Curtis T. Hill, Jr.
Cannon Bruns & Murphy, LLC                              Attorney General of Indiana
Muncie, Indiana
                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua A. Guntle,                                       May 21, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        38A02-1707-CR-1604
        v.                                              Appeal from the Jay Circuit Court
                                                        The Honorable Brian D.
State of Indiana,                                       Hutchison, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        38C01-1604-F5-21



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 38A02-1707-CR-1604 | May 21, 2018             Page 1 of 4
                                          Case Summary
[1]   Joshua Guntle (“Guntle”) appeals the five-year sentence imposed following his

      plea of guilty to Dealing in Methamphetamine, as a Level 5 felony. He presents

      the sole issue of whether his sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   On August 21, 2014, Guntle received a box of pseudoephedrine from a

      confidential informant (“the C.I.”) and, in exchange therefor, provided the C.I.

      with methamphetamine. On April 21, 2016, the State of Indiana charged

      Guntle with Dealing in Methamphetamine. On June 1, 2017, after a jury was

      convened, Guntle pled guilty as charged. On June 27, 2017, Guntle was

      sentenced to five years imprisonment. He now appeals.



                                Discussion and Decision
[3]   Indiana Code Section 35-50-2-6(b) provides that a person convicted of a Level 5

      felony faces a sentencing range of one to six years, with an advisory sentence of

      three years. Guntle asks that we revise his sentence to four years, with two

      years suspended.


[4]   Under Indiana Appellate Rule 7(B), this “Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In performing our review, we assess “the


      Court of Appeals of Indiana | Memorandum Decision 38A02-1707-CR-1604 | May 21, 2018   Page 2 of 4
      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such review is

      to attempt to leaven the outliers. Id. at 1225.


[5]   We give “considerable deference” to the trial court’s judgment. Stephenson v.

      State, 29 N.E.3d 111, 122 (Ind. 2015) (citing Cardwell, 895 N.E.2d at 1222).

      “Such deference will prevail” unless it is overcome by compelling evidence that

      portrays in a positive light the nature of the offense and the defendant’s

      character. Id.


[6]   As for the nature of the offense, Guntle gave methamphetamine to the C.I. in

      exchange for a box of pseudoephedrine. There is nothing particularly

      remarkable about this transaction.


[7]   Guntle has a history of criminal offenses both before and after his commission

      of this offense in 2014. In 2012, he was convicted of theft, as a Class D felony.

      He was convicted of three misdemeanor offenses in 2008 and 2013. Less than

      one month after committing the instant offense, Guntle failed to return to

      lawful detention. He was convicted of a Level 6 felony for that conduct. Later

      in the same month, Guntle committed misdemeanor resisting law enforcement.

      On October 17, 2014, two months after the instant offense, Guntle possessed a

      narcotic drug and methamphetamine and resisted law enforcement. He pled

      guilty to the charges against him. At the time of his sentencing here, Guntle

      was facing additional charges that he dealt a narcotic drug and possessed a


      Court of Appeals of Indiana | Memorandum Decision 38A02-1707-CR-1604 | May 21, 2018   Page 3 of 4
      syringe. Guntle has repeatedly violated the terms of probation and he was

      arrested while out on bond. Guntle’s criminal history and continued

      commission of drug-related offenses, together with his failure to benefit from

      prior opportunities for rehabilitation, speak ill of his character.


[8]   Having reviewed the matter, we conclude that the trial court did not impose an

      inappropriate sentence under Appellate Rule 7(B), and the sentence does not

      warrant appellate revision. Accordingly, we decline to disturb the sentence

      imposed by the trial court.


[9]   Affirmed.


      Crone, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 38A02-1707-CR-1604 | May 21, 2018   Page 4 of 4